Citation Nr: 0932940	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for tuberculosis. 

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had two periods of active service from October 
1994 to March 1995 and February 2003 to May 2004.  The record 
also indicates that the Veteran had an additional period of 
active service beginning in May 2008. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Portland, Oregon.  An 
October 2004 rating decision denied service connection for 
tuberculosis; a June 2006 rating decision denied service 
connection for PTSD. 

The Veteran initially requested a Board hearing which was 
scheduled for June 2008.  In May 2008 the Veteran's 
representative requested to postpone the hearing for one year 
as the Veteran was currently deployed.  The hearing was 
rescheduled for June 2009.  In June 2009 the Veteran canceled 
his hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the RO was informed that the Veteran was 
deployed with the Air Force to Iraq beginning May 5, 2008.  
The service treatment records from this recent period of 
active service are not of record.  VA's duty to assist 
requires that those records be obtained.  38 C.F.R. 
§ 3.159(c) (2008).  The Veteran's claims for service 
connection for tuberculosis and PTSD cannot be adjudicated 
without all service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's service 
treatment records for the time period 
beginning May 2008. 

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, including 
scheduling an examination if necessary, 
readjudicate the Veteran's claims.  If 
either decision remains adverse to the 
Veteran, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




